Case 2:19-cv-02568-MSN-tmp Document 32 Filed 10/14/20 Page 1 of 3                       PageID 159




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

GEORGETTE BROOKS,

       Plaintiff,

v.                                                            Case No. 2:19-cv-2568-MSN-tmp

MEMPHIS POLICE DEPARTMENT, et al.,

      Defendants.
______________________________________________________________________________

          ORDER ADOPTING REPORT AND RECOMMENDATION AND
            DISMISSING COMPLAINT PURSUANT TO 28 U.S.C § 1915
______________________________________________________________________________

       Before the Court is the Chief Magistrate Judge’s Report and Recommendation entered

November 19, 2019 (“Report”).         (ECF No. 19.)      The Report recommends that Plaintiff’s

Complaint be dismissed pursuant to 28 U.S.C. § 1915 for failure to state a claim upon which relief

may be granted. After numerous extensions, Plaintiff filed her objections to the Report on October

9, 2020. (ECF No. 31.)

       Congress enacted 28 U.S.C. § 636 to relieve the burden on the federal judiciary by

permitting the assignment of district court duties to magistrate judges. See United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490 U.S. 858, 869–70 (1989));

see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). For dispositive matters, “[t]he

district judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §636(b)(1). After reviewing the

evidence, the court is free to accept, reject, or modify the magistrate judge’s proposed findings or

recommendations. 28 U.S.C. § 636(b)(1). The district court is not required to review—under a de
Case 2:19-cv-02568-MSN-tmp Document 32 Filed 10/14/20 Page 2 of 3                           PageID 160




novo or any other standard—those aspects of the report and recommendation to which no objection

is made. See Thomas v. Arn, 474 U.S. 140, 150 (1985). The district court should adopt the

magistrate judge’s findings and rulings to which no specific objection is filed. See id. at 151.

        Objections to any part of a magistrate judge’s disposition “must be clear enough to enable

the district court to discern those issues that are dispositive and contentious.” Miller v. Currie, 50

F.3d 373, 380 (6th Cir. 1995); see also Arn, 474 U.S. at 147 (stating that the purpose of the rule is

to “focus attention on those issues . . . that are at the heart of the parties’ dispute.”). Each objection

to the magistrate judge’s recommendation should include how the analysis is wrong, why it was

wrong, and how de novo review will obtain a different result on that particular issue. See Howard

v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991). A general objection, or

one that merely restates the arguments previously presented and addressed by the magistrate judge,

does not sufficiently identify alleged errors in the report and recommendation. Id. When an

objection reiterates the arguments presented to the magistrate judge, the report and

recommendation should be reviewed for clear error. Verdone v. Comm’r of Soc. Sec., No. 16-CV-

14178, 2018 WL 1516918, at *2 (E.D. Mich. Mar. 28, 2018) (citing Ramirez v. United States, 898

F. Supp. 2d 659, 663 (S.D.N.Y. 2012)); Equal Employment Opportunity Comm’n v. Dolgencorp,

LLC, 277 F. Supp. 3d 932, 965 (E.D. Tenn. 2017).

        Plaintiff’s objections, in form and substance, mirror the claims set forth in her Complaint.

Plaintiff responds separately to the proposed findings of fact and the recommended conclusions of

law, and she also addresses her need for numerous extensions. (See ECF No. 31.) Her objections

are more organized than her Complaint, yet they add nothing substantively that would allow this

Court to conclude that the Chief Magistrate Judge’s Report is clearly erroneous in finding that

Plaintiff failed to comply with the notice pleading requirements under the Federal Rules of Civil



                                                    2
Case 2:19-cv-02568-MSN-tmp Document 32 Filed 10/14/20 Page 3 of 3                      PageID 161




Procedure. Accordingly, Plaintiff’s objections are OVERRULED. The Court ADOPTS the

Report and DISMISSES with prejudice Plaintiff’s Complaint.

       Title 28 U.S.C. § 1915(a)(3) provides that an appeal may not be taken in forma pauperis if

the trial court certifies in writing that an appeal would not be taken in good faith. The good faith

standard is an objective one. Coppedge v. United States, 369 U.S. 438, 445 (1962). An appeal is

not taken in good faith if the issue presented is frivolous. Id. The same considerations that lead

this Court to dismiss Plaintiff’s complaint sua sponte also compel this Court to conclude that an

appeal by Plaintiff would not be taken in good faith.

       It is therefore CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal by Plaintiff

in this matter would not be taken in good faith and Plaintiff may not proceed on appeal in forma

pauperis.

       IT IS SO ORDERED, this 14th day of October 2020.

                                                        s/ Mark S. Norris
                                                        MARK S. NORRIS
                                                        UNITED STATES DISTRICT JUDGE




                                                 3
